DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Chen et al. (US2019107277).

Re claim 1, Chen et al. teaches for example in fig. 21, a camera optical lens (abstract) comprising, from an object side to an image side in sequence: a first lens (L1) having a positive refractive power (para. 0042); a second lens (L2) having a positive refractive power (para. 0043); a third lens (L3) having a positive refractive power (para. 0044); a fourth lens (L4) having a refractive power (para. 0045); and wherein the camera optical lens satisfies following conditions: 10.00 ≤ d5/d6 ≤ 25.00 (Table 21A); 2.00 ≤ f2/f ≤ 9.00 (Table 21A); −2.00 ≤ f4/f ≤ 10.41 (Table 21A); and 
3.00 ≤ (R7+R8)/(R7−R8) ≤ 25.00 (Table 21A); where d5 denotes an on-axis thickness of the third lens; d6 denotes an on-axis distance from an image-side surface of the third lens to an object-side surface of the fourth lens; f2 denotes a focal length of the second lens; f denotes a focal length of the camera optical lens; f4 denotes a focal length of the fourth lens; R7 denotes a curvature radius of an object-side surface of the fourth lens; and R8 denotes a curvature radius of an image-side surface of the fourth lens.

Re claim 2, Chen et al. teaches for example in fig. 21, satisfying the claimed numerical condition (Table 21A).

Re claim 3, Chen et al. teaches for example in fig. 21, satisfying the claimed numerical condition (Table 21A).

Re claim 4, Chen et al. teaches for example in fig. 21, satisfying the claimed numerical condition (Table 21A).

Re claim 5, Chen et al. teaches for example in fig. 21, satisfying the claimed numerical condition (Table 21A).

Re claim 7, Chen et al. teaches for example in fig. 21, satisfying the claimed numerical condition (Table 21A).

Re claim 8, Chen et al. teaches for example in fig. 21, satisfying the claimed numerical condition (Table 21A).

Re claim 9, Chen et al. teaches for example in fig. 21, satisfying the claimed numerical condition (Table 21A).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art taken alone or in combination fails to anticipate or fairly suggest the limitations of the claims, in such a manner that a rejection would be proper.  The prior art fails to teach a combination of all the claimed features as presented in dependent claim 6.

Specifically regarding claim 6, Chen et al. (US20190101724) teaches the state of the art of a camera optical lens.
But, Chen et al. fails to explicitly teach a combination of all the claimed features including satisfying all of the numerical conditions, as claimed.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH P MARTINEZ whose telephone number is 571-272-2335.  The examiner can normally be reached on Monday-Thursday 8am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph P Martinez/           Primary Examiner, Art Unit 2872                                                                                                                                                                                             	7-2-22